Citation Nr: 1434564	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  09-11 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joshua Stoner, Agent


WITNESSES AT HEARING ON APPEAL

Appellant, MJ, JS



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from October 1990 to August 1991, he also had service in the Florida National Guard.  The appellant is the Veteran's widow. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2010, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). 

In a March 2011 decision, the Board dismissed the claim of entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.  That decision also remanded the cause of the Veteran's death claim; and referred the accrued benefits claims for service connection for mild orthostatic hypertension, allergic rhinitis, knee disability, right upper neuropathy, right lower neuropathy, and sexual dysfunction for adjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has a right, as a matter of law, to compliance with the remand orders of the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board remanded the Veteran's claim, in part, obtain an opinion from a VA oncologist as to whether any disability of service origin materially contributed to or hastened the Veteran's death from lung cancer.  After reviewing the claims file, the specialist was provide an opinion as to whether in-service exposure to Chemical Agent Resistant Coating (CARC) paint or depleted uranium (from being around vehicles destroyed by U.S. munitions) materially contributed to or hastened the Veteran's death.  In a May 2011 opinion, a VA physician opined that it is less likely than not the Veteran's death is the result of his military service or exposure to CARC paint.  However, the physician did not render an opinion regarding whether in-service exposure to depleted uranium from being around vehicles destroyed by U.S. munitions materially contributed to or hastened the Veteran's death.  

This case be must again be remanded to the AOJ for another opinion to comply with the Board's original remand.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who rendered the May 2011 opinion, if available.  The May 2011 opinion and the claims file should be reviewed.  Thereafter, the examiner should provide an addendum opinion regarding whether in-service exposure to depleted uranium (from being around vehicles destroyed by U.S. munitions) materially contributed to or hastened the Veteran's death. Please explain the basis for the opinion reached.

If the original VA physician is not available, the claims file should be forwarded to an oncologist of similar or greater qualifications to provide the requested opinion.

2.  After completing the above development to the extent possible and any additional development deemed necessary, the claim should be readjudicated.  If the claim remains denied, send the appellant and her attorney a supplemental statement of the case and give them the appropriate period to respond.  Thereafter, the issue should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

